  8:18-cv-00522-BCB-SMB Doc # 78 Filed: 06/10/20 Page 1 of 3 - Page ID # 294



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                                    8:18CV522
                       Plaintiff,

        vs.                                               SECOND AMENDED FINAL
                                                            PROGRESSION ORDER
EL VALLARTA, LLC, EL VALLARTA III,
LLC, and EL VALLARTA IV, LLC,

                       Defendants.

 and

 JENNIFER VILLAFUERTE, as Parent
 And Next Friend of L.V.,

                       Intervenor/Plaintiff,

 v.

 EL VALLARTA, LLC, EL VALLARTA III,
 LLC, and EL VALLARTA IV, LLC,

                       Defendants.


         THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadlines.
(Filing No. 74.) The motion is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court’s previous final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The trial and pretrial conference will not be set at this time. A telephonic status
              conference to discuss case progression, the parties’ interest in settlement, and the
              trial and pretrial conference settings will be held with the undersigned magistrate
              judge on September 14, 2020 at 10:00 a.m. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference. (Filing No. 75.)

       2)     The deadlines for moving to amend pleadings or add parties are:

                     For the plaintiff(s):                 July 30, 2020
                     For the defendant(s):                 July 30, 2020
   8:18-cv-00522-BCB-SMB Doc # 78 Filed: 06/10/20 Page 2 of 3 - Page ID # 295



         3)       The deadline for completing written discovery under Rules 33, 34, and 36 of the
                  Federal Rules of Civil Procedure is August 1, 2020. Motions to compel discovery
                  under Rules 33, 34, and 36 must be filed by August 15, 2020.

                  Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to set
                  a conference for discussing the parties’ dispute.

         4)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ.
                  P. 26(a)(2)(C)), are:

                            For the plaintiff and Plaintiff/Intervenor: September 1, 2020
                            For the defendant(s):                       November 2, 2020

         5)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff and Plaintiff/Intervenor: October 1, 2020
                            For the defendant(s):                        December 3, 2020
                            Plaintiff and Plaintiff/Intervenor Rebuttal: January 4, 2021

         6)       The deposition deadline is July 15, 2020 for fact witnesses and February 5, 2021
                  for expert witnesses.

                       a. The maximum number of depositions that may be taken by the plaintiffs as a
                          group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         7)       The deadline for filing motions to dismiss and motions for summary judgment is
                  October 17, 2020.

         8)       The deadline for filing motions to exclude testimony on Daubert and related grounds
                  is March 5, 2021.

         9)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is
stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
8:18-cv-00522-BCB-SMB Doc # 78 Filed: 06/10/20 Page 3 of 3 - Page ID # 296



          showing of due diligence in the timely progression of this case and the recent
          development of circumstances, unanticipated prior to the filing of the motion, which
          require that additional time be allowed.

   Dated this 10th day of June, 2020.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
